PER CURIAM:
Joseph Lagaña appeals the district court’s order granting appellees’ motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we deny Lagana’s motion for appointment of counsel and affirm for the reasons stated by the district court. Lagana v. Tessema, No. 8:10-cv-03493-PJM, 2011 WL 3608204 (D.Md. Aug. 15, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.